This is an action to recover damages for the death of plaintiff's intestate.
At the close of the evidence for the plaintiff, the defendant moved for judgment as of nonsuit. The motion was allowed, and plaintiff duly excepted.
From judgment dismissing the action as of nonsuit, plaintiff appealed to the Supreme Court.
There was no evidence at the trial of this action tending to show that the defendant is liable for the death of plaintiff's intestate, as alleged in the complaint. For this reason, there is no error in the judgment dismissing the action as of nonsuit. C. S., 567. The judgment is
Affirmed.